DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon reconsideration, the restriction requirement of 10/20/20 is withdrawn.
Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 recites “receive with the first polarization volume holographic element and transmit through the first polarization volume holographic element.” It is believed this should be changed to “receiving with the first polarization volume holographic element and transmitting through the first polarization volume holographic element.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “the first optical element being separated from the first optical element by a first distance.” Since an element cannot be separated by itself, it is not clear if the second recitation of “the first optical element” should refer to the lens assembly or the second optical element.
Appropriate correction is required. For purposes of examination, the above limitation is interpreted to mean “the first optical element being separated from the second optical element by a first distance.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carollo et al. (US 2017/0227777 A1).
Regarding claim 21 (as understood by the current claim language), Carollo discloses a lens assembly (Figs. 4-5: 408 – curved lens), comprising: a first optical element on a first side of the lens assembly (Figs. 4-5: 406 – first flat filter stack) and a second optical element on a second side of the lens assembly (Figs. 4-5: 410 – second flat filter stack), the first optical element being separated from the second optical element by a first distance (see Fig. 4); wherein the lens assembly is configured to receive first light having first circular polarization and propagating in a first direction on the first side (see Fig. 5: curved lens 408 receives RCP from the first flat filter stack), and to output a first portion of the first light as second light on the second side, the second light having second circular polarization opposite to the first circular polarization and propagating in a second direction different from the first direction (see Fig. 5: ultimately, LCP light is emitted from curved lens 408 after it is reflected by the second flat filter stack) (due to the light path being folded, the directions of the RCP light entering curved lens 408 and the LCP light emitted by curved lens 408 are seen to be slightly different due to the emitting angle being different from the incident angle); wherein the lens assembly is further configured to form at least one fold in an optical path of the second light between the first side and the second side (see Fig. 5).  
Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 is allowable for at least the reason “the partial reflector is configured to: receive the second light having the first circular polarization and reflect a first portion of the second light having the first circular polarization as third light having a second circular polarization that is distinct from the first circular polarization; and the first polarization volume holographic element is configured to: receive the third light having the second circular polarization and transmit the third light having the second circular polarization” as set forth in the claimed combination.
Claims 2-16 & 19-20 are allowable due to their dependence on claim 1.
Claim 17 is allowable for at least the reason “reflecting, with the partial reflector, a first portion of the second light having the first polarization as third light having a second circular polarization that is distinct from the first circular polarization; and receiv[ing] with the first polarization volume holographic element and transmit[ting] through the first polarization volume holographic element the third light having the second circular polarization,” as set forth in the claimed combination.
Claim 18 is allowable due to its dependence on claim 17.
The following prior art is considered relevant:
Takagi et al. (US 2019/0265494 A1) disclose an optical assembly, comprising: a partial reflector (Fig. 1: 21 – half mirror) and a first polarization element optically coupled with the partial reflector (Fig. 1: 30 – transmission/reflection selection member), wherein: the partial reflector is capable of: receiving first light having a first circular polarization (see Fig. 1 & para [0037]: light passing through polarization conversion member 13 is circularly polarized); and transmitting a first portion of the first light having the first circular polarization (para [0044]: “Of the image light GL, some components pass through the half mirror 21”); the first polarization element is configured to: receive the first portion of the first light having the first circular polarization and reflect the first portion of the first light having the first circular polarization as second light having the first circular polarization (see Fig. 1 & paras [0044]-[0045]: “the image light GL… is reflected by the semitransmissive reflection type polarization plate 23, once more becomes the circularly polarized light at the polarization conversion member 22 being the quarter wavelength plate, and reaches the half mirror 21”); the partial reflector is configured to: receive the second light having the first circular polarization and reflect a first portion of the second light having the first circular polarization (see Fig. 1 & para [0045]: “At the half mirror 21, some components of the image light GL… are reflected”). However, Takagi neither teaches nor suggests the polarization element is a polarization volume holographic element, nor does Takagi disclose the partial reflector reflects a first portion of the second light having the first circular polarization as third light having a second circular polarization that is distinct from the first circular polarization, and the first polarization element is configured to transmit the third light having the second circular polarization (para [0045]: “the components of reflected image light GL are this time converted to the linearly polarized light in the first direction by the polarization conversion member 22… The components of the image light GL converted to the linearly polarized light in the first direction pass through the semi-transmissive reflection type polarization plate 23”). It would not have been obvious to an ordinarily skilled artisan make such modifications to the Takagi optical assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ouderkirk et al. (US 2019/0285902 A1) disclose a display system and light guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872